            Case 7:21-cv-01996-CS Document 8 Filed 03/17/21 Page 1 of 9




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ELIZABETH HARDING WEINSTEIN,
                            Plaintiff,
                                                                        21-CV-1996 (CS)
                      -against-
                                                                             ORDER
VILLAGE OF BRIARCLIFF MANOR, et al.,
                            Defendants.


CATHY SEIBEL, United States District Judge:

        Plaintiff brings this pro se action, for which the filing fee has been paid, alleging that

Defendants are violating her civil rights. 1 Plaintiff seeks money damages and emergency

injunctive relief. For the reasons set forth below, the Court (1) dismisses without prejudice

Plaintiff’s claims against Briarcliff Manor Village Court Justice Howard T. Code and Assistant

District Attorneys David Lauscher, Joyce Miller, and Fred Green; (2) declines under the Younger

abstention doctrine to intervene in Plaintiff’s ongoing state-court proceedings; and (3) declines to

issue summonses as to the remaining defendants pending receipt of further information regarding

Plaintiff’s status.




        1
          Plaintiff names the following parties as defendants: The Village of Briarcliff Manor;
Briarcliff Police Department; Briarcliff Manor Village Justice Howard T. Code; Justice Court
Clerk Rori M. Zirman; Village Manager Philip E. Zegarelli; Village Police Officers Cody
Wilkinson, Gregory Campus; Lt. (or Chief) Dominick Bueti; Sgt. Thomas Nacke; Det. Fred
Galbraith; former Police Chief Donald Gorey; Sgt. William Bassett; Secretary to the Village
Manager Maria Pascetta; Mayor Steven A. Vescio; Village Board of Trustees members Edward
E. Midgley, Peter E. Chatzky, Kevin Hunt, and Sabine Werner; Plaintiff’s court-appointed
attorney Marie Vitale; Briarcliff Manor Attorney Daniel Pozin; Assistant District Attorneys
David Lauscher, Joyce Miller, and Fred Green.
           Case 7:21-cv-01996-CS Document 8 Filed 03/17/21 Page 2 of 9




                                    STANDARD OF REVIEW

       The Court has the authority to dismiss a complaint, even when the plaintiff has paid the

filing fee, if it determines that the action is frivolous, Fitzgerald v. First E. Seventh Tenants

Corp., 221 F.3d 362, 363-64 (2d Cir. 2000) (per curiam) (citing Pillay v. INS, 45 F.3d 14, 16-17

(2d Cir. 1995) (per curiam) (holding that Court of Appeals has inherent authority to dismiss

frivolous appeal)), or that the Court lacks subject matter jurisdiction, Ruhrgas AG v. Marathon

Oil Co., 526 U.S. 574, 583 (1999). An action is frivolous if it “lacks an arguable basis either in

law or in fact.” Neitzke v. Williams, 490 U.S. 319, 325 (1989). Moreover, the Court “has the

power to dismiss a complaint sua sponte for failure to state a claim,” Leonhard v. United States,

633 F.2d 599, 609 n. 11 (2d Cir. 1980), so long as the plaintiff is given notice and “an

opportunity to be heard.” Thomas v. Scully, 943 F.2d 259, 260 (2d Cir.1991) (per curiam); see

also Perez v. Ortiz, 849 F.2d 793, 797 (2d Cir. 1988); Wright & Miller, Federal Practice and

Procedure § 1357, at 301 & n. 3. The Court is obliged, however, to construe pro se pleadings

liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret them to raise the

“strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 474-

75 (2d Cir. 2006) (internal quotation marks and citations omitted) (emphasis in original).

                                         BACKGROUND

       The following allegations are taken from the complaint. On January 4, 2021, Plaintiff

went to the Clerk’s Office in the Briarcliff Manor Municipal Building to file legal documents in

another matter, but Village officials refused to accept her documents. An altercation ensued and

Village Manager Philip Zegarelli requested that police remove Plaintiff from the premises for her

failure to comply with the mask mandate. (ECF 1, at 10.) Briarcliff Manor Police Chief Bueti,

Sergeant Nacke, and Officer Wilkinson responded, and after Plaintiff refused to comply with

their order to leave, they arrested her for disorderly conduct. Plaintiff alleges that the arrest was


                                                   2
             Case 7:21-cv-01996-CS Document 8 Filed 03/17/21 Page 3 of 9




“retaliatory” and effectuated “in the absence of criminal activity with no probable cause.” (Id. at

13.) Plaintiff further alleges that Wilkinson, Bueti, and Nacke used excessive force in arresting

her, including twisting her arms and holding her by the back of her neck while pulling her down

stairs.

          Plaintiff was then taken to the police station, where she was “chained to the wall in an

uncomfortable and restraining way.” (Id. at 15.) While Plaintiff was detained at the police station,

Briarcliff Manor Village Court Justice Howard T. Code came to the station and “had private ex-

parte communications” with Wilkinson and Nacke. (Id. at 17.) Plaintiff was arraigned by video

on January 5, 2021, “while in solitary confinement.” (Id. at 19.) At some point, Justice Code

ordered that Plaintiff undergo a psychiatric examination, remanded her “to prison for seven

weeks without cause,” and placed her under suicide watch. (Id. at 20.) At a hearing on January 8,

2021, Plaintiff was released without bail, but when she refused to “comply with competency

exams,” she was sent back to her cell and “held in solitary confinement for another four and half

to six hours.” (Id. at 21.)

          Plaintiff asserts that her husband Brian Stryker Weinstein, an attorney who is also named

as a defendant, “has been using his inner workings of the Westchester Judiciary” to have the

judges, police officers, and district attorneys “discredit” Plaintiff in order to “provide a cover for

[her husband’s] nefarious actions, abuse of process, and domestic violence thus far.” (Id. at 20.)

          In the complaint, Plaintiff seeks damages and injunctive relief, including recusal of Judge

Code and “[d]ismissal of arrest charges against Plaintiff.” (Id. at 33.)

          On March 9, 2021, Plaintiff filed a document captioned “Motion for Injunctive Relief:

Emergency Access to Court Requested.” (ECF 3.) In the motion, she requests “emergency access

to the Court to be heard on the incredible and egregious constitutional rights violations by




                                                   3
            Case 7:21-cv-01996-CS Document 8 Filed 03/17/21 Page 4 of 9




Defendant JUDGE HOWARD T. CODE for injunctive relief as Defendant JUDGE HOWARD T.

CODE continues to desecrate my constitutional rights and exert further coercive control over my

life.” (Id. at 2) (capitalization in original). Plaintiff states that Justice Code “is attempting to hold

‘competency hearings’ without grounds and without proper notice, to exert control over me and

my ability to properly defend my rights.” (Id. at 3.) In her motion, Plaintiff seeks a “[s]tay on all

[o]rders issued by” Justice Code “as they relate to Plaintiff.” (Id. at 4.)

        On March 11, 2021, Plaintiff filed another “Motion for Immediate Injunctive Relief” in

which she alleges that she is the “victim of severe narcissistic abuse by defendants Brian Stryker

Weinstein, District Attorney David Lauscher, Judge Howard T. Code, and the Briarcliff Manor

Police.” 2 (ECF 5, at 1.) Plaintiff writes that she seeks “immediate injunctive relief for an

emergency stay on an unlawful imprisonment and involuntary commitment order issued by

Defendant Judge Howard T. Code on March 9, 2021 in Briarcliff Manor Village Court.” (Id. at 1-

2.) She alleges that she has not seen a copy of Justice Code’s order and maintains that she was

not “allowed an opportunity to be fully heard” or permitted to have counsel present. (Id. at 2.)

Plaintiff asserts that she is “of no threat to [herself] or others, not suicidal or homicidal in any

way,” and that Justice Code “issued the order to discredit, punish and silence an articulate pro se

litigant.” (Id. at 2-3.)

        Also on March 11, 2021, the Court received another letter from Plaintiff in which she

repeats her previous allegations and asserts that Justice Code’s involuntary commitment order

was issued in retaliation for Plaintiff’s filing of this federal action. (ECF 6.) Plaintiff also asserts




        2
        Plaintiff’s motion is handwritten and uses irregular capitalization. For readability, the
Court uses standard capitalization when quoting from the motion.


                                                    4
             Case 7:21-cv-01996-CS Document 8 Filed 03/17/21 Page 5 of 9




in her letter that medical staff at the hospital in which she is committed are forcing her to take

medication. Plaintiff reiterates her request to be immediately released from commitment.

                                            DISCUSSION

A.        Younger abstention

          To the extent that Plaintiff seeks to have this Court intervene in any pending state-court

proceedings, the Court must dismiss those claims. In Younger v. Harris, 401 U.S. 37 (1971), the

United States Supreme Court held that a federal court may not enjoin a pending state-court

criminal proceeding in the absence of special circumstances suggesting bad faith, harassment, or

irreparable injury that is both serious and immediate. See Gibson v. Berryhill, 411 U.S. 564, 573-

74 (1973) (citing Younger, 401 U.S. 37). This doctrine has been extended to civil actions. See

Kaufman v. Kaye, 466 F.3d 83, 86 (2d Cir. 2006); Diamond “D” Const. Corp. v. McGowan, 282

F.3d 191, 198 (2d Cir. 2002) (“Younger generally requires federal courts to abstain from taking

jurisdiction over federal constitutional claims that involve or call into question ongoing state

proceedings.”). Thus, Younger abstention is appropriate in only three categories of state court

proceedings: (1) state criminal prosecutions; (2) civil enforcement proceedings that are “akin to

criminal prosecutions”; and (3) civil proceedings “that implicate a State’s interest in enforcing

the orders and judgments of its courts.” Sprint Commc’n, Inc. v. Jacobs, 571 U.S. 69, 72-73

(2013).

          Here, Plaintiff asks the Court to intervene in her ongoing criminal proceedings and

related competency proceedings. Beyond her conclusory assertions of retaliation and conspiracy,

Plaintiff has alleged no specific facts showing bad faith, harassment, or irreparable injury with

respect to her pending state-court criminal proceeding. The Court will therefore not intervene in

Plaintiff’s ongoing state-court proceedings and denies her motions for emergency injunctive

relief (ECF 3, 5). Plaintiff’s remedy, if the state court erred, lies with the state appellate process.


                                                   5
           Case 7:21-cv-01996-CS Document 8 Filed 03/17/21 Page 6 of 9




B.      Claims against Justice Code

        The Court must dismiss Plaintiff’s claims against Justice Code. Judges are absolutely

immune from suit for damages for any actions taken within the scope of their judicial

responsibilities. Mireles v. Waco, 502 U.S. 9, 11 (1991). Generally, “acts arising out of, or

related to, individual cases before the judge are considered judicial in nature.” Bliven v. Hunt,

579 F.3d 204, 210 (2d Cir. 2009). “Even allegations of bad faith or malice cannot overcome

judicial immunity.” Id. (citations omitted). This is because “[w]ithout insulation from liability,

judges would be subject to harassment and intimidation . . . .” Young v. Selsky, 41 F.3d 47, 51

(2d Cir. 1994). In addition, as amended in 1996, § 1983 provides that “in any action brought

against a judicial officer for an act or omission taken in such officer’s judicial capacity,

injunctive relief shall not be granted unless a declaratory decree was violated or declaratory relief

was unavailable.” 42 U.S.C. § 1983.

        Judicial immunity does not apply when the judge takes action “outside” his judicial

capacity, or when the judge takes action that, although judicial in nature, is taken “in absence of

jurisdiction.” Mireles, 502 U.S. at 9-10; see also Bliven, 579 F.3d at 209-10 (describing actions

that are judicial in nature). But “the scope of [a] judge’s jurisdiction must be construed broadly

where the issue is the immunity of the judge.” Stump v. Sparkman, 435 U.S. 349, 356 (1978).

        Plaintiff’s claims against Justice Code arise out of the judge’s rulings while presiding

over Plaintiff’s state-court proceedings. Such rulings and actions were within the scope of Justice

Code’s judicial capacity and jurisdiction. The Court therefore dismisses Plaintiff’s claims against

Justice Code under the doctrine of judicial immunity and as frivolous. See Neitzke, 490 U.S. at

325 (stating that a claim is frivolous if it “lacks and arguable basis either in law or in fact”);

Montero v. Travis, 171 F.3d 757, 760 (2d Cir. 1999) (“A complaint will be dismissed as

‘frivolous’ when ‘it is clear that the defendants are immune from suit.’” (quoting Neitzke, 490


                                                   6
               Case 7:21-cv-01996-CS Document 8 Filed 03/17/21 Page 7 of 9




U.S. at 327)); see also Mills v. Fischer, 645 F.3d 176, 177 (2d Cir. 2011) (“Any claim dismissed

on the ground of absolute judicial immunity is ‘frivolous’ for purposes of [the in forma pauperis

statute].”).

C.        Claims against Assistant District Attorneys Lauscher, Miller, and Green.

          The Court must also dismiss Plaintiff’s claims against Assistant District Attorneys

Lauscher, Miller, and Green. Prosecutors are immune from civil suits for damages for acts

committed within the scope of their official duties where the challenged activities are not

investigative in nature but, rather, are “intimately associated with the judicial phase of the

criminal process.” Simon v. City of New York, 727 F.3d 167, 171 (2d Cir. 2013) (quoting Imbler v.

Pachtman, 424 U.S. 409, 430 (1976)); see also Buckley v. Fitzsimmons, 509 U.S. 259 (1993)

(holding that absolute immunity is analyzed under “functional approach” that “looks to the

nature of the function performed, not the identity of the actor who performed it”). In addition,

prosecutors are absolutely immune from suit for acts that may be administrative obligations but

are “directly connected with the conduct of a trial.” Van de Kamp v. Goldstein, 555 U.S. 335, 344

(2009).

          Here, Plaintiff’s claims against Defendants Lauscher, Miller, and Green are based on

actions within the scope of their official duties and associated with the conduct of a trial.

Therefore, these claims are dismissed because they seek monetary relief against a defendant who

is immune from suit and as frivolous. See Collazo v. Pagano, 656 F. 3d 131, 134 (2d Cir. 2011)

(holding that claim against prosecutor is frivolous if it arises from conduct that is “intimately

associated with the judicial phase of the criminal process”).

D.        Plaintiff’s competency and claims against remaining defendants

          It appears from Plaintiff’s filings that she is undergoing or has undergone a mental

competency examination pursuant to Article 730 of the New York State Criminal Procedure


                                                   7
           Case 7:21-cv-01996-CS Document 8 Filed 03/17/21 Page 8 of 9




Law. 3 (See ECF 1, at 20.) But whether Plaintiff has been formally adjudicated incompetent is

unclear at this time. Under Federal Rule of Civil Procedure 17(c)(2), a person who is adjudicated

incompetent and who does not have a duly appointed representative may only sue by a next

friend or guardian ad litem. Courts are generally prohibited from “mak[ing] a merits

determination of claims filed on behalf of a minor or incompetent person who is not properly

represented.” Berrios v. New York City Hous. Auth., 564 F.3d 130, 134 (2d Cir. 2009). In an

abundance of caution, the Court dismisses Plaintiff’s claims against Justice Code and ADAs

Lauscher, Miller, and Green without prejudice. See id. at 135 (courts should dismiss without

prejudice claims of incompetent persons who appear without a guardian ad litem or counsel).

Because the Court dismisses Plaintiff’s claims against Justice Code and ADAs Lauscher, Miller,

and Green without prejudice, and abstains from intervening in Plaintiff’s ongoing state-court

proceedings, the Court need not address the issue of Plaintiff’s competency at this time.

       The Court will consider Plaintiff’s claims against the remaining defendants in a

subsequent order, and pending receipt of further information regarding Plaintiff’s status. No

summonses will issue at this time.

                                        CONCLUSION

       Plaintiff has consented to receive electronic service of Court filings. (ECF 2.)

       The Court denies Plaintiff’s motions for emergency injunctive relief (ECF 3, 5) under the

Younger abstention doctrine.

       The Court dismisses Plaintiff’s claims against Justice Code without prejudice under the

doctrine of judicial immunity and as frivolous.


       3
          Article 730 of the New York Criminal Procedure Law provides that any time the court
is of the opinion that the defendant may be an incapacitated person, the court must order a
psychiatric examination. See N.Y. Crim. Pro. L. § 730.30.


                                                  8
             Case 7:21-cv-01996-CS Document 8 Filed 03/17/21 Page 9 of 9




         The Court also dismisses Plaintiff’s claims against Assistant District Attorneys Lauscher,

Miller, and Green without prejudice under the doctrine of prosecutorial immunity and as

frivolous.

         Plaintiff’s claims against the remaining defendants will be addressed in a subsequent

order. No summonses shall issue at this time.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

Dated:     March 17, 2021
           White Plains, New York

                                                               CATHY SEIBEL
                                                          United States District Judge




                                                 9
